DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-13 and 15 are allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records Masamitsu Fujiwara et al., (JP 6513589, or Application: JP 2017152773A); Roy Tebbe et al., (US 20180183443 A1); Burcak Beser (US 2010/0235512 A1); Doutje Veen et al., (US 2011/0255866 A1); has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a physical circuitry configured to: 
digitize upstream optical signal bursts received from respective optical network terminal (ONTs) to digitized upstream signal bursts; 
receive a control signal from a medium access control (MAC) circuitry, the control signal including an identification of a transmitting ONT and at least one of a start of the upstream optical signal burst of the transmitting ONT or length information of the upstream optical signal burst of the transmitting ONT;  
preload an equalization configuration associated with the identification of the transmitting ONT; and 
derive a data bitstream from the digitized upstream signal burst of the transmitting ONT based on the equalization configuration.
11, A medium access control (MAC) circuitry configured to 
determine an upstream allocation map for optical network terminals (ONTs); and
generate a control signal for physical layer circuitry, wherein the control signal comprises an identification of the transmitting ONT based on the upstream allocation map and 
at least one of synchronization information for receiving upstream optical signal bursts from a transmitting ONT, or identification of a length of the upstream optical signal bursts.

Regarding claim 15, A method comprising: by a medium access control (MAC) circuitry, determining an identification of a transmitting optical network terminal (ONT) based on an upstream allocation map, and sending a control signal to a physical layer (PHY) circuitry, the control signal comprising the identification of the transmitting ONT and at least one of a start of an upstream optical signal burst of the transmitting ONT or length information of the upstream optical signal burst of the transmitting ONT; and 
By the PHY circuitry, receiving the control, and preloading equalization configuration for the transmitting ONT based on the identification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 2015/0139647 A1) 	Alexander Ivan Soto et al., 
(US 2013/0125194 A1) 	Jeff Finkelstein et al., 
(US 2016/0080102 A1) 	Liming Fang, 
(US 2019/0007133 A1) 	Alexander Soto et al.,
(US 2012/0243638 A1) 	Alexander Maltsev et al.,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636